Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 26 August 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 3, 7 and 9 have been canceled.
2. New Claims 15-23 have been added.
3. Claims 1-2 have been amended. 
4. Remarks drawn to rejections under 35 USC 102/103, 103 and double patenting.
The following rejection has been withdrawn:
5. The rejection of Claims 1-2, 4-6, 8 and 10-14 provisionally on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-11 of copending Application No. 16/781,735 (‘735) has been overcome by filing a terminal disclaimer. The terminal disclaimer has been approved. The rejection of claims 7 and 9 has been rendered moot by cancelation.
	Claims 1-2, 4-6, 8 and 10-23 are pending in the case. Claim 1 has been amended to recite dimeric sugar moiety (I) in the GAG derivative but not moieties (II) or (III). Claim 2 has been 

Information Disclosure Statement
	An initialed copy of the IDS filed 06/05/2020 is attached. Citation WO 90/04607, which according to applicant is the English equivalent of JP 4-502928 has been considered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Sommer et al (US 3,679,795; of record).
De Sommer et al teaches carboxylate derivative of a glycosaminoglycan, which is heparin (as in claims 1 and 10-11) wherein at least 50% or at least 60% of 2-O and 3-O non-sulfated residues having adjacent diols is ring opened via oxidation to dialdehydes, which is then further oxidized to carboxyl groups (col. 1, line 6 through col. 2, line 73; carboxylated derivative 
In the alternative, even though DeSommer does not provide examples using heparin or heparin sulfate or unfractionated low molecular weight heparin as starting material to make the carboxylate derivative, one of ordinary skill in the art will find it obvious to make the claimed carboxylate derivative of a glycosaminoglycan including heparin, unfractionated heparin, low molecular weight heparin and heparin sulfate as in the instant claims. The artisan would know that all of the heparins recited in instant claim 1 have a dimeric unit containing uronic acid and a glucosamine unit and heparan sulfate has the amine moiety and some hydroxyl groups on both the uronic acid and glucosamine moieties sulfated.
The artisan would be motivated to make the claimed glycosaminoglycan derivatives (also taught by De Sommer) since such compounds having carboxyl groups have been found to exhibit antiviral activity (col. 1, lines 1-26). One of ordinary skill in the art would expect a carboxyl derivative of the GAG having the dimeric sugar moiety (I) alone (as in instant claim 1) since De Somer teaches that they are obtained via the periodate oxidation of the polysaccharides (including heparin) as in the instant case (page 11, para 0045).
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1 and 10-11 under 35USC 102/103 over De Somer arguing that it has not been shown that Somer teaches or suggests carboxylated derivatives having the dimeric moiety I, but not dimeric moieties II and III as in claim 1 and 
Applicant’s arguments have been considered but are not found to be persuasive. DeSommer teaches dicarboxyl derivatives of several polysaccharides and teaches heparin is one of the polysaccharides that can be converted to the oxidized derivative (col.1, line 26). From the disclosure of DeSommer at col. 1, lines 5-60, it is seen that various combinations of the oxidized structures are obtained. In view of this teaching, one of ordinary skill in the art will understand that the heparin as taught by DeSommer, when oxidized, will give the heparin (GAG) chain having the dimeric sugar (I) as in amended claim 1. One of ordinary skill in the art knows that heparin has a repeating dimeric unit of uronic acid and glucosamine residues, which is also sulfated. Alternatively, one of ordinary skill in the art would expect that heparin having the dimeric structure in claim 1 can be obtained as taught by DeSommer since such oxidized derivatives are known to exhibit antiviral activity. DeSommer also teaches the limitations of claims 10-11 as set forth above. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2 and 4-6, 8, 10-11 and new claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Sommer et al (US 3,679,795; of record) in view of Claes et al (Journal of Virology, 1970, 5(3), 313-320; document cited in IDS filed 06/05/2020; of record).
New claims15-20 recite limitations drawn to unfractionated heparin, molecular weights and sulfate to carboxyl ratio.
De Sommer et al’s teachings are set forth above. The above teachings cover claims 1 and 10-11. Even though De Sommer et al does not expressly teach the derivative of claim 2, one of ordinary skill in the art would recognize from its teaching that depending on the amount of the oxidant and the reaction time, GAG’s like heparin can be oxidized to obtain chains having the dimeric structures as in claim 2.  DeSommer does not teach the limitations of claims 4-6, 8, 10-11 and new claims 15-20. 
Claes et al, drawn to carboxylic acid derivatives as antivirals, which are also obtainable using the claimed process steps and reagents, discloses that excellent activity was observed even when the degree of oxidation was 88% (page 318, right col., lines 10-11). Claes et al’s investigations include most of the polysaccharides that De Sommer teaches. Claes et al does not teach the use of heparins in its study. However, in view of DeSommer, the artisan would make the dicarboxyl derivatives of heparin and heparan sulfates as instantly claimed in order to look for compounds that have antiviral activity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the carboxylated derivative of a glycosaminoglycans (heparin and heparan sulfate) as in claims 1-2 in order to look for carboxylated glycosaminoglycans that have good antiviral activity against the viruses taught in the prior art and also others. The artisan would be motivated to look for the claimed derivatives with widely 
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-2 and 4-6, 8 and 10-11 under 35 USC 103 arguing that the deficiencies of De Somer as set forth above for claims 1 and 10-11 apply here for the combination of De Somer and Claes. The deficiencies of De Somer are not cured by Claes. Claes does not teaches the GAG’s having the dimeric sugars shown and does not teach the use of heparin. Both De Somer and Claes do not teach the derivative in claim 2. De Somer does 
Applicant’s arguments have been considered but are not found not found to be persuasive.
DeSommer teaches dicarboxyl derivatives of several polysaccharides and teaches heparin is one of the polysaccharides that can be converted to the oxidized derivative. From the disclosure of DeSommer at col. 1, lines 5-60, it is seen that various combinations of the oxidized structures are obtained. In view of this teaching, one of ordinary skill in the art will understand that the heparin as taught by DeSommer (col. 1, line 26), when oxidized will give the GAG chain having the dimeric sugar moiety as in claim 1. Alternatively, one of ordinary skill in the art would expect that heparin having the dimeric structure in claims 1 and 2 can be obtained as taught by DeSommer since DeSommer’s teaching indicates that the same oxidants and reaction conditions can be used. Such oxidized derivatives are known to exhibit antiviral activity. DeSommer also teaches the limitations of claims 10-11. Claims 19 and 20 also include the molecular weight taught by De Sommer.
It would have been obvious to one of ordinary skill in the art to make the carboxylated derivative of a glycosaminoglycans (heparin and heparan sulfate) having the dimeric moieties as in claims 1-2 in order to look for carboxylated glycosaminoglycans that have good antiviral activity against the viruses taught in the prior art. From the disclosure of DeSommer at col. 1, lines 5-60, it is seen that various combinations of the oxidized structures are obtained. In view of 
The artisan would be motivated to look for the claimed derivatives with widely varying degrees of sulfate to carboxyl ratio (as in claims 6-8 and 17-18), and molecular weights (as in claims 10-11 and 19-20) based on the teachings of DeSommer and Claes to test them for antiviral activity since they are obtainable via the same oxidation. It would be obvious to the artisan to use the starting materials recited in claims 4-5 and 15-16 to obtain the claimed products in view of DeSommer. The artisan will recognize that in order to arrive at the instant products the starting materials must have desulfation at the positions recited in instant claims 4-5 and 15-16 in view of DeSommer. The method used to obtain the instant derivatives is ideal for making the said derivatives having varying degrees of oxidation using mild conditions and reagents that are readily available. The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.

Claims 12-14 and new claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over De Sommer et al (US 3,679,795; of record) in view of Casu et al (WO 01/55221 A1; cited in IDS filed 06/05/20; of record) and further in view of Casu et al (Pathophysiol Haemost Thromb 2007-08, 36, 195-203, cited in IDS filed 06/05/20; of record).
New claims 21-23 are drawn to the same methods as in claims 12-14 using the compound of claim 2.
De Sommer et al’s teachings are set forth above. De Sommer et al does not expressly teach a method of treating as in claims 12-14 and 21-23. 
heparanase inhibition and/or FGF growth factor inhibition mechanism (page 9, line 8 through page 12; page 15, lines 9-15). On subjecting heparin-like glycosaminoglycan (heparan sulfate-as in claim 1), heparin or modified heparin with different degrees of 2-O-desulfation and N-desulfation it has been found to make them antiangiogenic. In one embodiment compounds of formula (I) wherein the U ring may be X, X’ and wherein X and X’ are an aldehyde is contemplated (page 16, line 15 through page 17, line 5; page 20, lines 9-11 and lines 15-22). These compounds have interesting antiangiogenic properties and are useful as medicaments for pathologies based on abnormal angiogenesis and metastases (the method as in claims 12  and 21 and tumor and its metastasis as in claims 13 and 22). The compounds have also reduced anticoagulation properties and thus have reduced side effects (page 17, lines 11-13). Compounds having a range of degree of desulfation and sulfate to carboxyl ratios are contemplated (page 19, line 8-15). From these teachings of Casu et al one of ordinary skill in the art will recognize that a glycol split heparin or heparan sulfate having two aldehyde groups is suggested as a modified compound as medicament for treating tumor or its metastases in a subject via heparanase inhibition. Since the carboxyl derivative of heparin in instant claims 1 and 2 are also modified heparin with an additional level of oxidation, one of ordinary skill in the art would make the carboxyl derivative of heparin and heparan sulfate as in instant claims 1 and 2 in order to look for modified compounds with enhanced heparanase activity and reduced anticoagulant properties for the method of treatment as in claim 12 and for treating tumor or its metastases as in claim 13.
According Casu et al (Pathophysiol) enhanced expression of heparanase and growth of angiogenesis and promotion of spontaneous metastases is seen in myeloma. Heparin myeloma growth in vivo (page 201, left col., second full paragraph; as in claims 14 and 23). This is a suggestion to the artisan to use other heparin derivatives having heparanase inhibiting activity also for treating metastases of myeloma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the GAG derivative as in instant claims 1 and 2 in the methods of instant claims 12-14 and 21-23 since structurally close GAG derivatives having two aldehydes are suggested as medicaments for the same in the art.
One of ordinary skill in the art will be motivated to use the instant GAG derivatives since the structurally close dialdehyde derivatives are suggested for the same use and they also have heparanase inhibiting activity with reduced anticoagulant activity. This results in reduced side effects (Casu ‘221). 
One of ordinary skill in the art would have reasonably expected that the instant GAG derivatives would have same or substantially similar beneficial therapeutic effects and usefulness in the instant methods for treating based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144.



Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 12-14 under 35 USC 103 arguing that the deficiencies with respect to De Sommer are also applicable here. Casu #1 and Casu #2 in combination with De Somer do not render obvious any of claims 12-14. In the instant invention, the claimed derivatives are not made using the N-acetylation step used in Casu #1. The glucosamines are either free amines, sulfated or acetylated. The glucosamine residues in the claimed derivatives, which bear free amines, can be glycol split. For the products generated by the two processes having similar molecular weights, the IC50 of heparanase inhibition of the GAG derivative of the instant application is approximately ten times greater than that in the product of Casu #1. For these reasons the rejection should be withdrawn (Remarks-pages 11-12).
	Applicant’s arguments have been considered but are not found to be persuasive. The arguments regarding DeSommer given by the Examiner above apply here. Casu #1 may teach N-acetylation step. Casu’s aim is to find optimal glycosaminoglycan structures for generating antiangiogenic activity based on heparanase inhibition and/or FGF growth factor inhibition mechanism (page 9, line 8 through page 12; page 15, lines 9-15). On subjecting glycosaminoglycans like heparin-like glycosaminoglycan (heparan sulfate), heparin or modified heparin with different degrees of 2-O-desulfation and N-desulfation it has been found that it make them antiangiogenic. Since optimal GAG structures for generating antiangiogenic activity based on heparanase inhibition is suggested, and heparin with different degrees of O-desulfation and N-desulfation also suggested, one of ordinary skill in the art would look at heparin structures wherein the glucosamine residues is either free amines or sulfated and their oxidized derivatives. 
	Applicant has stated that for the products generated by the two processes having similar molecular weights, the IC50 of heparanase inhibition of the GAG derivative of the instant .


Conclusion
1. Pending claims 1-2, 4-6, 8 and 10-23 are rejected.
2. Claim 3, 7 and 9 have been canceled.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623